Citation Nr: 0301818	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-04 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective earlier than January 16, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that granted service connection for PTSD, 
effective January 16, 1996.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The RO received the veteran's petition to reopen the 
claim of entitlement to service connection for PTSD in 
January 1995.

3.  The RO issued rating decisions in February and October 
1995.

4.  The veteran timely filed a notice of disagreement (NOD) 
in January 1996.


CONCLUSION OF LAW

The criteria for an effective date of January 30, 1995, and 
no earlier, have been met for an award of service connection 
for PTSD.  38 U.S.C.A. §§ 5101(a), 5107, 5110, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.102, 3.156, 3.400, 
20.201, 20.302, 20.1100, 20.1103 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through a March 2002 statement of the case, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefit sought, the 
evidence which would substantiate the claim, and the evidence 
that has been considered in connection with the appeal.  
Moreover, in a letter dated in April 2001, the RO 
specifically informed the veteran of the VCAA and outlined 
VA's duty to assist under the new law.  Based on the above 
referenced documents, the veteran has been informed of the 
responsibility that he and VA have in obtaining evidence to 
support the veteran's claim.  In doing so, the Board also 
finds that the statutory and regulatory requirement have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been provided ample opportunity to submit such information 
and evidence.

Factual Background

The veteran's initial claim of entitlement to service 
connection for a nervous disorder was received in December 
1981.  The RO denied the claim in a December 1981 rating 
decision.  The veteran subsequently perfected an appeal to 
the Board.  By way of a November 1982 decision, the Board 
upheld the RO's denial of the claim of entitlement to service 
connection for a nervous disorder. 

In January 1988, the veteran submitted an application for 
entitlement to service connection for PTSD.  This claim was 
denied by the RO in rating decisions dated in July 1988 and 
February 1989.  The veteran subsequently perfected his appeal 
to the Board; however, he later withdrew his appeal, prior to 
Board consideration, in a statement received in February 
1990.

In July 1990, the veteran submitted a petition to reopen the 
claim of entitlement to service connection for PTSD, which 
was denied by the RO in an August 1990 decision.

In January 1995, the RO received the veteran's petition to 
reopen the claim of entitlement to service connection for 
PTSD.  In rating decisions from the RO dated in February and 
October 1995, service connection for PTSD was denied and the 
claim was not reopened.

On January 16, 1996, the RO received a statement from the 
veteran that noted the two most recent denials followed by 
the following inquiries:  "How can new evidence be 
cumulative?" and "Is my case open or closed and what are 
the time limits on submitting new evidence before my case is 
closed?"  He then stated that he felt that he had proven 
sufficient stressors to qualify for service connection for 
PTSD.  He ended his correspondence with, "I do not want my 
case closed so please inform me of the time limits to keep my 
case open."

The RO issued a rating decision in February 1997 that 
continued to deny the veteran's claim for service connection.  
A NOD was received in March 1997 and the veteran's appeal was 
perfected later that month.

The Board remanded the case for additional development in 
June 2000.

In a December 2000 rating decision, the RO granted service 
connection for PTSD, effective January 16, 1996.  The rating 
decision noted that the Social Security Administration had 
found the veteran disabled in September1988, in part due to a 
psychiatric disorder diagnosed as PTSD.  Those records were 
received at VA on January 30, 1995 in association with the 
veteran's reopened claim. 

The veteran testified during an October 2002 travel board 
hearing that he should be awarded service connection back to 
January 1995 when he filed a petition to reopen his claim or 
possibly earlier to 1987 when he received disability benefits 
from the Social Security Administration for PTSD.  He stated 
that he knew that time limits ran out in the past, but that 
in 1995 he followed the rules to keep his case open.

Analysis

The veteran contends in his NOD and Substantive Appeal that 
the effective date for the award of service connection for 
PTSD should be January 1995, since that was when he reopened 
his claim.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a), see 38 C.F.R. § 3.400.

In the case of disability compensation based on direct 
service connection (38 C.F.R. § 3.4(b)), the effective date 
shall be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
Separation from service means separation under conditions 
other than dishonorable from continuous active service which 
extended from the date the disability was incurred or 
aggravated.  38 C.F.R. § 3.400 (2)(i) (2002).  

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The mere presence of medical evidence in the record does not 
establish an intent on the part of the veteran to seek 
service connection for the benefit in question.  See Brannon 
v. West, 12 Vet. App. 32, 34-35 (1998); Crawford v. Brown, 5 
Vet. App. 33, 35 (1993). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in judging whether a communication can 
be "reasonably construed" as expressing dissatisfaction 
with a VA adjudicative decision, consideration should be 
given not only to the actual wording of the communication, 
but also to the context in which the communication was 
written.  Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

The Court, however, has also held that a notice of 
disagreement "must be in terms which can be reasonably 
construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Archbold 
v. Brown, 9 Vet. App. 124, 131 (1996) (citing 38 C.F.R. 
§ 20.201 (1995) and Hamilton v. Brown, 4 Vet. App. 528 531 
(1993) (en banc), aff'd 39 f.3d 1574 (Fed. Cir. 1994)).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.

In the present case, the veteran filed a petition to reopen 
his claim in January 1995.  After rating decisions had been 
issued in February and October 1995, the veteran filed a 
statement in January 1996.  The RO accepted this statement as 
a petition to reopen his claim of entitlement to service 
connection for PTSD, however, the Board finds that the letter 
may be reasonably interpreted as an expression of 
disagreement with the February and October 1995 denials of 
his claim.  The Board does not accept the RO's perception 
that the letter was submitted as an attempt to reopen the 
veteran's claim, based on the fact that the one-year period 
from the date of mailing the RO determination had not 
expired.  In addition, the veteran noted the adverse rating 
decisions and expressed his belief that he had sufficiently 
proven his stressors to warrant service connection.  Such an 
expression implies dissatisfaction with the RO's 
determinations.  Moreover, the letter indicated that the 
veteran was unclear as to the deadlines, but more 
importantly, he expressed his intent to keep his claim open.  
In view of the fact that this communication was received 
prior to the RO decision becoming final, the statement can be 
construed as a valid notice of disagreement.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is in favor of an effective 
date of January 30, 1995, and no earlier.

The Board notes that the veteran's main objective was to 
obtain an effective date of January 30, 1995.  Although he 
indicated the possibility of an effective date as early as 
1987, he acknowledged during a travel board hearing that he 
had missed deadlines.  With regard to a possible effective 
date earlier than January 1995, the Board points out that the 
veteran had perfected a claim filed in January 1988, but that 
it was ultimately withdrawn by the veteran before appellate 
review.  38 C.F.R. § 20.204 (2002).  Moreover, a claim in 
December 1981 was denied by a Board decision in November 
1982.  That decision is final.  38 C.F.R. § 20.1100 (2002).




ORDER

Entitlement to an effective date of January 30, 1995, for 
PTSD is granted.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

